AP-77,021
                                                                              COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                             Transmitted 3/4/2015 4:08:42 PM
JOHN TATUM                                                                 990 S. Sherman
ATTORNEY AT LAW
                                                                                Accepted 3/4/2015 4:10:48 PM
                                                                          Richardson, Texas 75081
                                                                           (972) 705-9200        ABEL ACOSTA
                                                                                                        CLERK




      March 4, 2015

      Abel Acosta, Clerk of the Court
      Court of Criminal Appeals                                           March 6, 2015
      P.O. Box 12308
      Capitol Station
      Austin, Texas 78711



      Re:     Oral argument in Cause No. AP-77,021
              Naim Rasool Muhammad v. The State of Texas




      Dear Mr.Acosta:

               The undersigned counsel will present oral argument on behalf of Appellant in the
      above mentioned case on April 1, 2015. Appellant’s counsel w ill present argument on
      issues nos. 35-37 which concerns trial counsel’s series of complaints that the trial judge
      would not make preliminary or threshold evaluations of admissibility of evidence of
      extraneous bad acts or offenses in the punishment hearing and issue no. 40 that the
      trial judge improperly commented on the evidence at the end of the punishment hearing
      which denied Appellant his right to due process.

      Sincerely,

      /s/ John Tatum

      John Tatum
      State Bar No. 19672500
      900 South Sherman Street
      Richardson, Texas 75081
      (972) 705-9200
      johntatumlaw@gmail.com

      JT:mt